 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 1 of 27 Page ID
                                   #:6932


 1   [SEE SIGNATURE BLOCK FOR COUNSEL INFORMATION]
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
     SPEX TECHNOLOGIES, INC.,              Case No. 8:16-CV-01790-JVS-AGR
11
12             Plaintiff,                  KINGSTON TECHNOLOGY
                                           CORPORATION, KINGSTON
13                                         DIGITAL, INC., AND KINGSTON
         v.                                TECHNOLOGY COMPANY, INC.’S
14                                         MOTION FOR PARTIAL
                                           SUMMARY JUDGMENT OF
     KINGSTON TECHNOLOGY                   INVALIDITY
15
     CORPORATION, KINGSTON
16   DIGITAL, INC., KINGSTON                Date:        April 6, 2020
                                            Time:        1:30 p.m.
     TECHNOLOGY COMPANY, INC.,              Courtroom:   10C
17                                          Judge:       Hon. James V. Selna
     IMATION CORPORATION,
18   DATALOCKER INC., DATA LOCKER
19   INTERNATIONAL, LLC,

20             Defendants.
21
22
23
24
25
26
27
28
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 2 of 27 Page ID
                                   #:6933



 1                                            TABLE OF CONTENTS

 2
 3
     INTRODUCTION ....................................................................................................... 1
 4
     ARGUMENT ............................................................................................................... 8
 5
 6            I.       SPEX IS BOUND BY ITS ADMISSIONS THAT CLAIM
                       LIMITATIONS WERE KNOWN IN THE ART. .................................. 8
 7
              II.      THE COURT SHOULD ENTER JUDGMENT THAT
 8                     CLAIMS 55 & 57 OF THE ’135 PATENT ARE INVALID
 9                     BECAUSE SPEX HAS ADMITTED THAT EACH AND
                       EVERY ELEMENT OF THESE CLAIMS WAS KNOWN
10                     IN THE PRIOR ART. ........................................................................... 10
11
                       A.       SPEX’S ADMISSIONS SHOW THAT CLAIM 55 IS
12                              INVALID. ................................................................................... 10
13            III.     CLAIM 57 OF THE ’135 PATENT IS INVALID IN VIEW
14                     OF SPEX’S ADMISSIONS. ................................................................. 18
15            IV.      AT MINIMUM, THE COURT SHOULD DIRECT THE
16                     JURY TO FIND THAT ELEMENTS SPEX HAS
                       ADMITTED TO BE IN THE PRIOR ART ARE IN THE
17                     PRIOR ART. ......................................................................................... 21
18
     CONCLUSION .......................................................................................................... 21
19
20
21
22
23
24
25
26
27
28
                                                                 i               Case No. 8:16-cv-01790-JVS-AGR
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 3 of 27 Page ID
                                   #:6934



 1                                         TABLE OF AUTHORITIES
 2
 3   Cases                                                                                                       Page(s)
 4   Abbott Labs. v. Baxter Pharm. Prods.,
 5     471 F.3d 1363 (Fed. Cir. 2006) .............................................................................. 8

 6   In re Bakersfield Westar Ambulance, Inc.,
        123 F.3d 1243 (9th Cir. 1997) ................................................................................ 9
 7
 8   Celotex Corp. v. Catrett,
        477 U.S. 317 (1986)................................................................................................ 8
 9
     Constant v. Advanced Micro-Devices, Inc.,
10     848 F.2d 1560 (Fed. Cir. 1988) .............................................................................. 8
11
     In re Fout,
12       675 F.2d 297 (C.C.P.A. 1982) ................................................................................ 9
13   Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
14     475 U.S. 574 (1986)................................................................................................ 7
15   PharmaStem Therapeutics, Inc. v. ViaCell, Inc.,
16     491 F.3d 1342 (Fed. Cir. 2007) .............................................................................. 9

17   In re Reuning,
        276 F. App’x 983 (Fed. Cir. 2008) ......................................................................... 8
18
19   Riverwood Int’l Corp. v. R.A. Jones & Co.,
        324 F.3d 1346 (Fed. Cir. 2003) .............................................................................. 9
20
     Sjolund v. Musland,
21
        847 F.2d 1573 (Fed. Cir. 1988) .............................................................................. 9
22
     SRI Int’l v. Matsushita Elec. Corp.,
23      775 F.2d 1107 (Fed. Cir. 1985) (en banc) .............................................................. 8
24
     Telemac Cellular Corp. v. Topp Telecom, Inc.,
25      247 F.3d 1316 (Fed. Cir. 2001) .............................................................................. 9
26   Vanmoor v. Wal-Mart Stores, Inc.,
27     201 F.3d 1363 (Fed. Cir. 2000) ............................................................................ 14
28
                                                               ii               Case No. 8:16-cv-01790-JVS-AGR
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 4 of 27 Page ID
                                   #:6935



 1   WesternGeco LLC v. ION Geophysical Corp.,
       889 F.3d 1308 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 1216 (2019) .................. 8
 2
     Statutes
 3
 4   Patent Act section 103 ................................................................................................. 9

 5   Other Authorities
 6   Fed. R. Civ. P. 56(c) .................................................................................................... 7
 7   Fed. R. Civ. P. 56(g) .................................................................................................. 21
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 iii              Case No. 8:16-cv-01790-JVS-AGR
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 5 of 27 Page ID
                                   #:6936



 1                                    INTRODUCTION
 2         The surviving claims of the ’135 patent (U.S. Pat. No. 6,003,135)—claims 55
 3   and 57—are not valid. Among SPEX’s corporate witness, SPEX’s experts, and the
 4   ’135 patent itself, SPEX has conceded that every limitation of claims 55 and 57 were
 5   known and used together in the prior art. This is hardly surprising as claims 55 and
 6   57 are – save one limitation -almost identical to recently invalidated claims 38 and 39
 7   from the also asserted ’802 patent. The sole remaining limitation is conceded by a
 8   corporate witness, experts, and the patent itself to be a known part of the PCMCIA
 9   standard to which this patent is directed. Where – as here – every limitation is
10   conceded by the patent owner to be known and used together in the art, there cannot
11   be a credible assertion of validity nor any disputed fact preventing summary judgment
12   of invalidity.
13                                     BACKGROUND
14         Claims 55 and 57 of the ’135 patent (U.S. Pat. No. 6,003,135) regard methods
15   for a modular device to communicate with a host computing device that include a
16   security module. (Dkt. 1-2 (’135 patent, titled “Modular Security Device”).)
17   According to the patent, the modular device can perform “security operations,”
18   including on “data provided from the host computing device to the modular device
19   (which can then be, for example, stored in the modular device or transmitted to yet
20   another device).” (Dkt. 1-2 (’135 patent) at Abstract.)
21         Claim 55 of the ’135 patent is nearly identical to claim 38 of the ’802 patent.
22   These claims are reproduced below, with claim 38 of the ’802 patent on the left and
23   claim 55 of the ’135 patent on the right:
24
25
26
27
28
                                                 1             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 6 of 27 Page ID
                                   #:6937



 1            Claim 38 of the ’802 Patent         Asserted Claim 55 of the ’135 Patent
         [38 Preamble] For use in a peripheral   [55 Preamble] For use in a modular
 2       device adapted for communication        device adapted for communication with
         with a host computing device,           a host computing device, the modular
 3       performance of one or more security     device comprising a security module
         operations on data, and interaction     that is adapted to enable one or more
 4       with a host computing device in a       security operations to he performed on
         defined way, a method comprising the    data and a target module that is adapted
 5       steps of:                               to enable a defined interaction with the
                                                 host computing device, a method
 6                                               comprising the steps of:
 7       [38a] receiving a request from a host   [55a] receiving a request from the host
         computing device for information        computing device for information
 8       regarding the type of the peripheral    regarding the type of the modular
         device; and                             device;
 9       [38b] providing to the host computing   [55b] providing the type of the target
         device, in response to the request,     module to the host computing device in
10       information regarding the type of the   response to the request; and
         defined interaction.
11
                                                 [55c] operably connecting the security
12                                               module and/or the target module to the
                                                 host computing device in response to an
13                                               instruction from the host computing
                                                 device.
14
15   (Dkt. 1-1 (’802 patent); Dkt. 1-2 (‘’135 patent).)
16            Indeed, SPEX’s corporate witness—who was designated to testify on behalf of
17   SPEX as to any alleged differences between claim 55 of the ’135 patent and claim 38
18   of the ’802 patent—could identify no substantive differences between these two
19   claims apart from the “operably connecting” step which is recited in claim 55 but not
20   in claim 38. See Ex. 9 (Hakel v.3 Dep.), 44:3–45:7, 45:19–46:41; see also Ex. 10 (Ex.
21   1 to Hakel v.3 Dep., listing the 30(b)(6) topics), 7 (asking for SPEX’s “knowledge
22   concerning the similarity between claim 38 of the ’802 patent and claim 55 of the
23   ’135 patent”). The similarity of these claims is confirmed by Kingston’s expert Dr.
24   Villasenor. See Ex. 2 (Villasenor Rpt., Jan. 20, 2020), 5–11. And SPEX’s expert
25   admitted that he was “incorrect” with respect to one of two differences he identified
26   in response; and as to the other, he admitted he had no opinion as to whether the
27   1
      Mr. Hakel did note that claim 38 uses the term “peripheral device” but that claim 55
     uses the term “modular device,” but he acknowledged that, per this Court’s claim
28   construction, those two terms have the same meaning. (See, e.g., Dkt. 122, 49.)
                                              2            Case No. 8:16-cv-01790-JVS-AGR
              DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 7 of 27 Page ID
                                   #:6938



 1   difference he identified was substantive, only that the language used was different.
 2   See Ex. 13 (Rhyne Dep., Mar. 4, 2020), 102:12–17 (A. “I’m incorrect in my statement
 3   at the end of paragraph 35” regarding differences between the preambles); id. at
 4   115:3–116:1 (testifying, for example, that the difference in language is “all I looked
 5   at” and that “I haven’t tried to exhaustively compare them in any way”).
 6         Similarly, claim 57 of the ’135 patent is nearly identical to claim 39 of the ’802
 7   patent. These two claims are again set forth below, with claim 39 of the ’802 patent
 8   on the left and claim 57 of the ’135 patent on the right:
 9         Claim 39 of the ’802 Patent       Asserted Claim 57 of the ’135 Patent
10    [39 Preamble] For use in a peripheral  [57 Preamble] For use in a modular
      device adapted for communication       device adapted for communication with
11    with a host computing device,          a host computing device, the modular
      performance of one or more security    device comprising a security module
12    operations on data, and interaction    that is adapted to enable one or more
      with a host computing device in a      security operations to be performed on
13    defined way, a method comprising the   data and a target module that is adapted
      steps of:                              to enable a defined interaction with the
14                                           host computing device, a method
                                             comprising the steps of:
15    [39a] communicating with the host      [57a] communicating with the host
16    computing device to exchange data      computing device to exchange data
      between the host computing device      between the host computing device and
17    and the peripheral device;             the modular device;
      [39b] performing one or more security [57b] performing one or more security
18    operations and the defined interaction operations and the defined interaction
      on the exchanged data; and             on the exchanged data;
19
      [39c] mediating communication of the [57c] mediating communication of the
20    exchanged data between the host        exchanged data between the host
      computing device and the peripheral    computing device and the modular
21    device so that the exchanged data      device so that the exchanged data must
      must first sass through means for      first pass through the security module;
22    performing the one or more security    and
      operations.
23                                           [57d] operably connecting the security
                                             module and/or the target module to the
24                                           host computing device in response to an
                                             instruction from the host computing
25                                           device.
26   (Dkt. 1-1 (’802 patent); Dkt. 1-2 (‘’135 patent).)
27
28
                                                3            Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 8 of 27 Page ID
                                   #:6939



 1         Again, the near-identically of these claims is confirmed by explicit admissions
 2   from SPEX’s corporate witness who was designated to speak as to SPEX’s
 3   “knowledge concerning the similarity between claim 39 of the ’802 patent and claim
 4   55 of the ’135 patent.” See Ex. 10 (Ex. 1 to Hakel v.3 Dep., listing 30(b)(6) topics),
 5   7; see also Ex. 9 (Hakel v.3 Dep.), 44:3–45:7 (preambles substantively identical); id.
 6   at 71:22–72:4, 73:10–17 (first steps substantively identical); 74:14–17 (second steps
 7   identical); 77:18–21 (third steps substantively identical).         Mirroring SPEX’s
 8   admissions, Kingston’s expert Dr. Villasenor explains that the only substantive
 9   difference between the two claims is the “operably connecting” step in claim 57. See
10   Ex. 2 (Villasenor Rpt., Jan. 20, 2020), 12–16. And, as noted above, SPEX has offered
11   no competing expert testimony. See Ex. 13 (Rhyne Dep., Mar. 4, 2020), 102:12–17,
12   115:3–116:1.
13         The obvious similarity between the claims, SPEX’s admissions, Kingston’s
14   expert testimony, and the lack of countervailing expert testimony from SPEX leads
15   only to one conclusion—that, apart from the “operably connecting” limitation recited
16   at the end of claims 55 and 57 of the ’135 patent, claim 38 of the ’802 patent is
17   substantively identical to claim 55 of the ’135 patent and claim 39 of the ’802 patent
18   is substantively identical to claim 57 of the ’135 patent.
19         Why this conclusion matters, though, is because SPEX’s corporate witness also
20   made another admission during the deposition—that SPEX believes that claims 38
21   and 39 of the ’802 patent are invalid. See Ex. 9 (Hakel v.3 Dep.), 31:3–5 (“Q. So I’ll
22   ask again, does SPEX believe that claims 38 and 39 of the ’802 patent are invalid? A.
23   Yes.”). Indeed, the writing was already on the wall that these elements were invalid.
24   SPEX had given up on these claims during Western Digital’s IPR of the ’802 patent
25   (it didn’t even file a response to the petition after institution), see Ex. 27 (Rooklidge
26   Dep.), 15:21–16:18 (explaining that “SPEX’s failure to file a response regarding
27   Claims 38 and 39 ... almost guaranteed that those patent claims would be held …
28
                                                4             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
 Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 9 of 27 Page ID
                                   #:6940



 1   unpatentable”). SPEX’s own expert had confirmed in an earlier deposition that a prior
 2   art standard (the PCMCIA standard) taught most of the limitations. See Ex. 11 (Rhyne
 3   Validity Dep., Apr. 20, 2018), 65:15–24, 134:18–135:10, 135:17–136:3, 137:11–21.
 4   SPEX admitted in briefing before the Federal Circuit that many of these elements
 5   were taught by that same prior art standard. See Ex. 28 (SPEX’s CAFC Response
 6   Brief) at 24.
 7         But, what was surprising about the admission was that it was a moment of
 8   honesty in litigation where that is often hard to come by. SPEX’s corporate witness
 9   was designated to testify as to SPEX’s knowledge concerning the validity of its patent
10   claims, and the witness offered an honest assessment on that topic. SPEX’s lawyers
11   may now try to play this witness off as not knowing what he was talking about, but
12   nothing could be further from the truth. The witness—Mr. Hakel—has a computer
13   science degree and significant experience with the technology, having been the
14   President and CEO of SPEX since its founding. Ex. 9 (Hakel v.3 Dep.), 13:1-20. He
15   is also the CEO of Spyrus, Inc. (predecessor in interest to the asserted patents), and
16   he’s the CFO of its newly-formed subsidiary Spyrus Solutions (which sells Spyrus’
17   products and services). Ex. 9 (Hakel v.3 Dep.), 13:1-20. He has been SPEX’s
18   President and sole employee since its inception. Ex. 8 (Hakel v.1 Dep.), 48:2-7. And
19   was previously Chief Strategy Officer for Spyrus. Ex. 8 (Hakel v.1 Dep.), 48:2-7.
20   However, SPEX’s attorneys’ continued assertion that the common elements of claims
21   55 and 57 of the ’135 patent are not known in the art simply fails, and this Court
22   should at least establish the fact that the common elements are known in the art as a
23   matter of law (as will be discussed further below).
24         This Court should not stop, though, by simply establishing as incontrovertible
25   that the common elements of claims 55 and 57 are known the art. SPEX has also
26   admitted that the last step of each of claims 55 and 57 (the “operably connecting”
27   step) is also known in the art. The specification of the ’135 patent itself confirms that
28
                                                5             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 10 of 27 Page ID
                                  #:6941



 1   there is nothing new about “operably connecting”—it simply points to the prior art
 2   PCMCIA standard as teaching how to “operably connect.” (See, e.g., Dkt. 1-2 (’135
 3   patent), 10:15–23 (describing “operably connecting” and explaining that “the
 4   standard for PCMCIA interfaces, specifies such operation); see also, e.g., id. at 9:51–
 5   65 (pointing to “housekeeping functions associated with PCMCIA interfaces” as an
 6   example of how a computer operably connects to a card), 10:28–41 (explaining how
 7   a device operably connects with a computer, pointing to the PCMCIA standard,
 8   specifically the portion of the standard “called the Card Information Structure”), and
 9   19:12–17 (explaining that the “electrical and mechanical characteristics and protocol
10   for the cost computing device I/O interface [] are established in conformance with the
11   appropriate PCMCIA standards”).) SPEX’s corporate witness also admitted the
12   teachings of PCMCIA. Ex. 9 (Hakel v.3 Dep.), 87:7–6, 88:24–89:5 (confirming that
13   these portions of the specification describe “how an operating system software
14   interacts with the PCMCIA interface” and describe “what happens when you plug the
15   PCMCIA card” described in the specification “into a computer”).
16         Kingston’s expert detailed these teachings from the specification—confirming
17   that they admit that “operably connecting” is performed by the PCMCIA standard.
18   See Ex. 2 (Villasenor Rpt., Jan. 20, 2020), 26–31. SPEX has not offered any
19   competing expert testimony. Indeed, SPEX’s own technical experts offered no
20   rebuttal to Dr. Villasenor’s prior assertion that the PCMCIA standard was sufficient
21   to practice the “operably connecting” step. See Ex. 2 (Villasenor Rpt., Jan. 20, 2020),
22   30–31; Ex. 29 (Rhyne 2020 Rpt.), 11–12. SPEX may dispute whether its experts’
23   previous failure to address this limitation amounts to an admission, but SPEX cannot
24   dispute the simple fact that their experts’ failure to address this limitation in their
25   respective expert reports prevents these experts from testifying about it before the
26   jury—so the effect is the same.
27
28
                                               6            Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 11 of 27 Page ID
                                  #:6942



 1         Claims 55 and 57 of the ’135 patent also relate to Kingston’s counterclaims,
 2   which are based on the substantive similarity between these claims and now-invalid
 3   claims 38 and 39 of the ’802 patent. As a result of inter partes review proceedings,
 4   claims 38 and 39 of the ’802 patent were found to be unpatentable by the PTAB
 5   (Patent Trial and Appeal Board). (See Dkt. 178, ¶ 21 (citing Western Digital Corp.
 6   et al. v. SPEX Techs., Inc., IPR2018-00082, Final Written Decision, Paper 40, at 3
 7   (PTAB Apr. 18, 2019)).) That decision was not appealed by SPEX. (Dkt. 178, p.25
 8   at ¶ 21.) The PTAB separately instituted inter partes review of claims 55 and 57 of
 9   the ’135 patent based on nearly-identical prior art. (Dkt. 178, pp.27-28 at ¶¶ 26, 29
10   (citing Western Digital Corp. v. SPEX Technologies, Inc., IPR2018-00084, Order
11   Instituting IPR, Paper 14, at 2, 29-30 (PTAB Apr. 25, 2018) (stating that the petition
12   “has established a reasonable likelihood in prevailing in showing that at least one of
13   the challenged claims of the ’135 patent is unpatentable”)).) However, that inter
14   partes review was never adjudicated. (Dkt. 178, p.29 at ¶ 30.) Instead, SPEX settled
15   with Western Digital, Apricorn, and Toshiba, agreeing to drop the ’135 patent against
16   them in exchange for dismissal of the inter partes review. (Dkt. 178, p.29 at ¶ 30.)
17   SPEX received no monetary compensation in the settlement. (Dkt. 178, p.29 at ¶ 30.)
18   Accordingly, in its counterclaims, Kingston alleges that “SPEX has engaged in patent
19   misuses by, inter alia, maintaining its allegations of infringement of claims 55 and 57
20   of the ’135 patent, knowing these claims to be invalid.” (Dkt. 178, p.34 at ¶ 49.)
21                                  LEGAL STANDARD
22         Summary judgment is appropriate when there are no genuine issues of material
23   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
24   56(c). There is no genuine issue of material fact when “the record taken as a whole
25   could not lead a rational trier of fact to find for the nonmoving party.” Matsushita
26   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). If a nonmoving
27   party cannot establish a genuine issue for trial on any essential element of its claim,
28
                                               7            Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 12 of 27 Page ID
                                  #:6943



 1   then the moving party is entitled to summary judgment. See Celotex Corp. v. Catrett,
 2   477 U.S. 317, 322-23 (1986).
 3          “[S]ummary judgment ... is entirely appropriate, in a patent as in any other
 4   case.” SRI Int’l v. Matsushita Elec. Corp., 775 F.2d 1107, 1116 (Fed. Cir. 1985) (en
 5   banc). Invalidity of a patent must be established by clear and convincing evidence.
 6   Abbott Labs. v. Baxter Pharm. Prods., 471 F.3d 1363, 1367 (Fed. Cir. 2006).
 7                                        ARGUMENT
 8    I.    SPEX Is Bound By Its Admissions That Claim Limitations Were Known
            in the Art.
 9
            This motion hinges on admissions made by SPEX through the testimony of its
10
     designated corporate witness, by SPEX through its assertions of infringement, and by
11
     statements made by SPEX’s predecessor-in-interest in the specification of the ’135
12
     patent. Having admitted that the material claimed by claims 55 and 57 is in the prior
13
     art (as discussed further below), SPEX should be bound to those admissions, and this
14
     Court may properly enter summary judgment of invalidity based on SPEX’s
15
     admissions that each and every element of claims 55 and 57 was known in the prior
16
     art.
17
            “A statement in a patent that something is in the prior art is binding on the
18
     applicant and patentee for determinations of anticipation and obviousness.” Constant
19
     v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1570 (Fed. Cir. 1988). Thus, where
20
     the specification of a patent explains that something is “known in the art,” or describes
21
     certain features of an invention as being taught by the prior art, a patent owner cannot
22
     later dispute that claim elements covering those admitted prior art features were
23
     known in the art. See id.; see also, e.g., WesternGeco LLC v. ION Geophysical Corp.,
24
     889 F.3d 1308, 1329 (Fed. Cir. 2018) (approving of the “Board’s consideration of [a
25
     challenged patent’s] characterization of the prior art” because “[a] statement in a
26
     patent that something is in the prior art is binding ... for determinations of anticipation
27
     and obviousness”), cert. denied, 139 S. Ct. 1216 (2019); In re Reuning, 276 F. App’x
28
                                                 8             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 13 of 27 Page ID
                                  #:6944



 1   983, 986 (Fed. Cir. 2008) (“Having acknowledged that certain claimed elements are
 2   taught by the prior art, [a patent owner] cannot now defeat an obviousness rejection
 3   by asserting that the cited references fail to teach or suggest these elements.”);
 4   PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1362 (Fed. Cir. 2007)
 5   (“Admissions in the specification regarding the prior art are binding on the patentee
 6   for purposes of a later inquiry into obviousness.”); Application of Nomiya, 509 F.2d
 7   566, 571 (C.C.P.A. 1975) (holding that a patent owner was bound by admissions made
 8   in the specification that material was known in the prior art).
 9         There is no reason to treat statements made by a patent owner during the course
10   of litigation any differently. Indeed, the Federal Circuit has held that where a patent
11   owner testifies that certain features of a claimed invention are in the prior art, a jury
12   must accept those features as known in the art “as a matter of law.” See, e.g., Sjolund
13   v. Musland, 847 F.2d 1573, 1577 (Fed. Cir. 1988); see also Telemac Cellular Corp.
14   v. Topp Telecom, Inc., 247 F.3d 1316, 1329 (Fed. Cir. 2001) (holding that the district
15   court properly relied on principal inventor’s admissions as to features and
16   performance of the prior art). Moreover, it is black letter law that “admissions in
17   pleadings generally are binding on the parties and the Court.” In re Bakersfield
18   Westar Ambulance, Inc., 123 F.3d 1243, 1248 (9th Cir. 1997) (citing American Title
19   Ins. Co. v. Lacelaw, Corp., 861 F.2d 224, 226 (9th Cir. 1988)).
20         As the Federal Circuit has repeatedly held, “[v]alid prior art may be created by
21   the admissions of the parties.” Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d
22   1346, 1354 (Fed. Cir. 2003) (explaining that the term “prior art” as used in section
23   103 of the Patent Act is not limited to only those materials described in section 102);
24   see also In re Fout, 675 F.2d 297, 300 (C.C.P.A. 1982) (same). Here, as described
25   below, SPEX’s admissions constitute prior art that renders claims 55 and 57 invalid.
26
27
28
                                                9             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 14 of 27 Page ID
                                  #:6945


     II.   The Court Should Enter Judgment that Claims 55 & 57 of the ’135
 1         Patent Are Invalid Because SPEX Has Admitted that Each and Every
           Element of these Claims Was Known in the Prior Art.
 2
           Through the explicit admissions of its designated corporate witness, through
 3
     statements made in the specification, and through statements made in briefing, SPEX
 4
     has admitted that each and every element of claims 55 and 57 was known in the art
 5
     and that these elements would be used together. SPEX should be bound by these
 6
     admissions, and the claims should be found invalid.
 7
           A.     SPEX’s Admissions Show that Claim 55 Is Invalid.
 8
           Claim 55 of the ’135 patent is reproduced below, with each element labeled to
 9
     enable easier discussion:
10
11         [55 pre] For use in a modular device adapted for communication with a host
           computing device, the modular device comprising a security module that is
12         adapted to enable one or more security operations to be performed on data
           and a target module that is adapted to enable a defined interaction with the
13         host computing device, a method comprising the steps of:
14
15         [55a] receiving a request from the host computing device for information
           regarding the type of the modular device;
16
17
           [55b] providing the type of the target module to the host computing device in
18         response to the request; and
19
20         [55c] operably connecting the security module and/or the target module to the
           host computing device in response to an instruction from the host computing
21         device.
22
23   SPEX has admitted that the preamble and the first two steps (55a and 55b) are known

24   in the art through the admissions made by SPEX’s designated corporate witness, by

25   the testimony of SPEX’s own expert, and by judicial admission in briefing before the

26   Federal Circuit. The last element (55c) is admitted to be prior art in the specification

27   of the ’135 patent. And as these elements would be used together, SPEX’s admissions

28   render claim 55 obvious. We detail each of the relevant admissions below.
                                                10            Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 15 of 27 Page ID
                                  #:6946



 1         As noted above, SPEX’s designated corporate witness testified under oath that
 2   SPEX knows that the nearly-identical corresponding claim 38 from the ’802 patent is
 3   invalid—meaning that SPEX knows that each and every element of claim 38 of the
 4   ’802 patent is known in the art. See Ex. 9 (Hakel v.3 Dep.), 31:3–5. This admission
 5   translates to the preamble and elements 55a and 55b of claim 55 because, as SPEX’s
 6   designated witness also testified, these elements of claim 55 are substantively
 7   identical to the corresponding elements of claim 38 of the ’802 patent.
 8         With respect to the preamble, SPEX’s corporate witness could not identify any
 9   substantive difference between the preamble of claim 38 of the ’802 patent and the
10   preamble of claim 55 of the ’135 patent. The only difference he could identify was
11   that claim 38 speaks of a “peripheral device” whereas claim 55 speaks of a “modular
12   device.” See, e.g., Ex. 9 (Hakel v.3 Dep.), 44:13-45:7 (Q: “Are there any substantive
13   differences between the preamble of claim 38 and the preamble of claim 35 [sic] ...
14   A: ... outside of the peripheral and modular [terms], that is the major difference
15   between the preamble in the two. I would concur. Q. Are there any other substantive
16   differences between the two? A: ... I do not see any material major differences
17   between the two.”). However, as the Court is aware, and as SPEX’s corporate witness
18   confirmed, this Court’s claim constructions treat these two terms identically. (Dkt.
19   122, Court’s Claim Construction Order, 16 (holding that “[t]he Court construes
20   ‘modular device’ consistent with ‘peripheral device’”).)
21         Kingston’s expert, Dr. Villasenor, confirms that the two preambles are
22   substantively identical, through careful analysis of the claim text and the specification
23   of the ’135 patent. See Ex. 2 (Villasenor Rpt., Jan. 20, 2020), 6–9. SPEX has not
24   offered any countervailing expert testimony. Though SPEX’s expert Dr. Rhyne did
25   assert in two paragraphs of his report that linguistic differences between the two
26   preambles render them substantively different (see Ex. 29 (Rhyne 2020 Rpt.), ¶¶ 35–
27   36), Dr. Rhyne later admitted in deposition that he was “incorrect in [his] statement”
28
                                               11             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 16 of 27 Page ID
                                  #:6947



 1   regarding the first statement (Ex. 13 (Rhyne Dep. (Mar. 4, 2020)), 102:12–17); and
 2   further admitted that he did “tr[y] to exhaustively compare [the two preambles] in any
 3   other way, other than the fact that they’re written differently” (id. at 115:3–116:1). In
 4   short, the only evidence shows that the preambles are substantively identical, and thus
 5   SPEX’s admission that the preamble of claim 38 of the ’802 patent is in the prior art
 6   must also mean that the preamble of claim 55 is in the prior art.
 7          Element 55a of the ’135 patent is also substantively identical to element 38a of
 8   the ’802 patent. SPEX’s corporate witness could again not identify any differences
 9   between these two elements, other than the non-material peripheral/modular device
10   linguistic difference. Ex. 9 (Hakel v.3 Dep.), 45:19-46:3 (“Q: Does SPEX believe
11   there are any substantive differences between elements 38A from the ’802 patent and
12   element 55A from the ’135 patent? ... A: The difference, again, references peripheral
13   [versus] modular. Other than that, there are no other differences.”). Mr. Hakel further
14   confirmed that he would rely on SPEX’s expert’s opinion that element 55a and 38a
15   are “the same.” Ex. 9 (Hakel v.3 Dep.), 52:8-53:10 (“Q: [Dr. Rhyne] says, quote,
16   ‘This element’ – referring to element 55A. It says, quote, ‘This element is the same
17   as element 38A of claim 38 of the ’802 patent. ... Does SPEX agree with this
18   statement? ... A: ... I’d have to rely on what [SPEX’s expert] Dr. Rhyne says.”); Ex.
19   1 (Rhyne Inf. Rpt. (Mar. 23, 2018)), ¶ 178 (recognizing the same). And Dr. Villasenor
20   again explains why these elements are substantively the same through careful analysis
21   of the text and specification. See Ex. 2 (Villasenor Rpt., Jan. 20, 2020), 9–10. Thus,
22   the only evidence shows that element 55a is substantively identical to its
23   corresponding limitation from claim 38 of the ’802 patent, which SPEX has admitted
24   to be in the prior art.
25          SPEX’s admission that element 55a is in the prior art should come as no
26   surprise. Indeed, SPEX’s own expert has explicitly testified that element 38a is taught
27   by the PCMCIA standard:
28
                                               12             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 17 of 27 Page ID
                                  #:6948


                        Q. So when a PCMCIA compliant device is
 1                            used with a PCMCIA compliant
                              device, you believe that that would
 2                            practice Element 38a?
 3                      A. Again, I don’t think Dr. Clark has pointed
                              that out with any specificity, but I
 4                            believe that there is -- there is teaching
                              within the PCMCIA standard of
 5                            performing that step.
 6   Ex. 11 (Rhyne Dep. (Apr. 20, 2018)), 134:18–135:10 (emphasis added). Showing
 7   that this was not some one-off errant admission, Dr. Rhyne later confirmed:
 8                      [Q.] So when a PCMCIA compliant device is
                               used with a PCMCIA compliant
 9                             standard, you, not anybody, you
                               believe that there is a teaching of
10                             Element 38a?
11                      A. If -- if the host device has the appropriate
                               driver and -- and the host device and
12                             the device that’s plugged into the
                               PCMCIA terminal are both compliant
13                             with the standard, there is teaching in
                               the standard –
14                      Q. Okay.
15                      A. -- as to how a request for information will
                               take place.
16
     Id. at 135:17–136:3. And further showing that the expert’s testimony accords with
17
     SPEX’s understanding of the claims, SPEX told the Federal Circuit that a person of
18
     skill in the art would know that “features described in the PCMCIA standard must be
19
     implemented in order to practice the claimed ‘receiving’ and ‘providing’ steps” (i.e.
20
     55a and 55b). Ex. 28 (SPEX’s CAFC Response Brief), 24. These admissions by
21
     SPEX and its expert—which SPEX has never tried to disavow—further confirm that
22
     there can be no dispute that this element is known in the art.
23
           As to the next step—element 55b—the story is much the same. SPEX and its
24
     expert admitted this element was identical to element 38b of the ’802 patent. SPEX
25
     admitted it would rely on its expert’s opinion that element 55b of the ’135 patent is
26
     the same as element 38b of the ’802 patent. Ex. 9 (Hakel v.3 Dep.), 46:8-16 (“Q.
27
     Does SPEX believe there are any substantive differences between element 38B of the
28
                                               13            Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 18 of 27 Page ID
                                  #:6949



 1   ’802 patent and element 55B of the ’135 patent? THE DEPONENT: I think, again,
 2   they speak for themselves; and would rely on experts to interpret it.”). And SPEX’s
 3   expert, Dr. Rhyne, relied on the similarities between element 55b of the ’135 patent
 4   and element 38b of the ’802 patent to conclude that Kingston’s accused products
 5   infringed element 38b of the ’135 patent. Ex. 1 (Rhyne Inf. Rpt. (Mar. 23, 2018)),
 6   ¶ 180 (stating “[t]his [55b] claim language is very similar to the language of Element
 7   38b ... I therefore refer to and incorporate by reference my opinion with respect to
 8   Element 38b”)). Dr. Villasenor explains that these limitations are substantively
 9   identical, with no countervailing expert testimony from SPEX. See Ex. 2 (Villasenor
10   Rpt., Jan. 20, 2020), 10–11. These admissions, coupled with SPEX’s admission that
11   claim 38 is invalid, show that this limitation was in the prior art.
12         And, again, SPEX’s expert admitted that this step—step 55b (and its
13   counterpart, 38b)—is performed by the PCMCIA standard. Ex. 11 (Rhyne Dep. (Apr.
14   20, 2018)), 289:20-24 (“[Q.] In order to disclose what’s necessary in your view to
15   meet the Element 38b, is it sufficient to identify within a prior art reference adherence
16   to the PCMCIA standard? A. I think it is”). SPEX’s expert continued: “Q. Does the
17   PCMCIA standard also disclose in general teaching providing to the host computing
18   device in response to a request information regarding the type of defined interaction?
19   A. That is — is within the standard, yes.” Ex. 11 (Rhyne Dep. (Apr. 20, 2018)),
20   137:18-22. And (as discussed above), SPEX agreed with its expert in briefing to the
21   Federal Circuit. See Ex. 28 (SPEX CAFC Response Brief) at 24.
22         Lastly, as to 55c, the “operably connecting” limitation, the specification of the
23   ’135 patent makes clear that this step can be met by simply applying the PCMCIA
24   standard.2 In the words of SPEX’s own expert, this step involves the “handshake”
25
26   2
      SPEX also admits this element is taught by the prior art USB 1.0 standard by alleging
     infringement based solely on the identical USB 1.1 standard. See Ex. 1 (Rhyne Inf.
27   Rpt. (Mar. 23, 2018)), ¶ 183; e.g., Ex. 12 (USB Rev. 1.0 (Jan. 15, 1996)), at
     DEF_INV0004158. Admissions through accusations of infringement are binding.
28   See, e.g., Vanmoor v. Wal-Mart Stores, Inc., 201 F.3d 1363, 1366 (Fed. Cir. 2000).
                                              14             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 19 of 27 Page ID
                                  #:6950



 1   that occurs when the claimed modular device is first inserted to a computer and, as
 2   (as SPEX has alleged infringement) is met when “the host issues a command to read
 3   configuration information about the device.” Ex. 1 (Rhyne Inf. Rpt. (Mar. 23,
 4   2018)), ¶ 183 (emphasis added). The specification describes exactly this process as
 5   being performed according to the PCMCIA standard. As the specification explains:
 6
                        Typically, once the presence of a new
 7                      peripheral device is detected by the operating
                        System Software of the host computing
 8                      device, the operating System Software (or
                        companion Software program) also identifies
 9                      the type of the peripheral device. This can be
                        accomplished, for example, by a standard
10                      software device driver (hereinafter, “host
                        driver”) for devices of the type that use the
11                      host computing device interface that is being
                        used by the modular device 602. In FIG. 6,
12                      the host driver is shown stored in the memory
                        section 606a of the memory device 606 of the
13                      host computing device 601. (The Card
                        Services or Socket Services programs that
14                      often are bundled with the Windows95TM
                        operating System Software for use in
15                      performing various “housekeeping”
                        functions associated with a PCMCIA
16                      interface are examples of such drivers.)
17   Dkt. 1-2 (’135 patent), 9:51–65 (emphasis added). The specification then goes on to
18   explain that “for many combinations of operating system software and device
19   interface, the operating system software waits for confirmation that the device
20   connected to the device interface is ready for further interaction with the operating
21   system software before the operating system software seeks to identify the type of the
22   device connected to the interface (the standard for PCMCIA interfaces, specifies such
23   operation).” Dkt. 1-2 (’135 patent), 10:15–23 (emphasis added); see also id. at
24   19:12–17 (“In such a modular device, the electrical and mechanical characteristics
25   and protocol for the host computing device I/O interface 806 are established in
26   conformance with the appropriate PCMCIA standards.”) (emphasis added).
27
28
                                              15            Case No. 8:16-cv-01790-JVS-AGR
           DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 20 of 27 Page ID
                                  #:6951



 1         The specification then goes on to explain exactly how the card “operably
 2   connects” to the host computer, again referencing the PCMCIA specification. As the
 3   specification explains “[o]ne way in which the operating system software of a host
 4   computing device can identify the type of peripheral device is to access a known
 5   memory section of a memory device of the peripheral device, as established by an
 6   interface standard developed for that type of peripheral device.” Dkt. 1-2 (’135
 7   patent), 10:28–34. The PCMCIA standard is such an interface standard. Indeed, for
 8   an embodiment of the purported invention of the ’135 Patent conforming with the
 9   PCMCIA standards, the process for connecting is laid out in the PCMCIA standard,
10   specifically the portion of the standard “called the Card Information Structure, that
11   defines, among other things, a location in a portion of memory of a PCMCIA card,
12   denoted as ‘attribute memory’, that stores data identifying the type of the PCMCIA
13   card.” Dkt. 1-2 (’135 patent), 10:36–41. This portion of memory (the “attribute
14   memory”) is identified in the specification as “memory section 612a,” also called the
15   “modular device identification data.” Dkt. 1-2 (’135 patent), 10:47–49.
16         Kingston’s expert, Dr. Villasenor, details these teachings of the ’135 patent at
17   length, explaining that the PCMCIA standard, as taught in the specification of the
18   ’135 patent, is sufficient to teach this limitation. See Ex. 2 (Villasenor Rpt., Jan. 20,
19   2020), 26–29. SPEX has no response. Indeed, SPEX’s experts did not contest that
20   the “operably connecting” limitation was met by the PCMCIA standard in their
21   original reports. See id. at 30–31. And neither of SPEX’s validity experts—both of
22   whom offered response reports to Dr. Villasenor’s most recent report—offered any
23   rebuttal to Dr. Villasenor’s analysis of the specification of the ’135 patent.
24         To the contrary, the only testimony from SPEX confirms what the specification
25   of the ’135 patent and Dr. Villasenor say. SPEX’s corporate witness, Mr. Hakel,
26   testified that he would defer to Mr. Young—another witness designated on SPEX’s
27   behalf—in regard to technical matters regarding PCMCIA. Ex. 9 (Hakel v.3 Dep.),
28
                                               16             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 21 of 27 Page ID
                                  #:6952



 1   108:14-17 (“Q. If you had questions about PCMCIA, would you rely on answers Mr.
 2   Young gave you? A. He would be a source for technical matters on hardware,
 3   absolutely.”). Mr. Young’s testimony—which is likewise binding on SPEX—in turn,
 4   provides that, pursuant to the PCMCIA standard, the host issues a command (a
 5   “GetTuples” command) to read configuration information about the device.
 6   According to Mr. Young, the computer issues a GetTuples command to get the “card
 7   information structure,” which comprises the “nature of the – of the device in terms of
 8   its description” and “information about the card in terms of manufacture name, [and]
 9   how you access the memory areas on the PCMCIA interface” (Ex. 14 (Young Dep.),
10   96:25-97:5), among other things:
11         Q. Are you familiar with the host command under the PCMCIA standard
           called “GetTuples data”?
12
           A. I’ve heard of it.
13
           Q. What is a GetTuples data command?
14
           A. It allows a computer to be able to read the information from the –
15         from a device that’s connected to the PCMCIA bus.
16         Q. When you say “allows to read,” what do you mean? If a PCMCIA
           card receives a GetTuples data command, what does it do?
17
           A. It will return the card information structure.
18
     Ex. 14 (Young Dep.), 179:16-180:2, 98:3-5 (“Q. Is the card information structures
19
     part of the PCMCIA standard? A. Yes.”).
20
           As described above, each of the elements of claim 55 are clearly and
21
     unambiguously admitted by SPEX to be in the prior art. There is similarly no dispute
22
     that each of these elements would be used together. Claim 55 is directed to a “modular
23
     device,” such as a device designed according to the PCMCIA standard. SPEX,
24
     through its admissions, has admitted that the device itself (as described in the
25
     preamble) is in the prior art. Naturally, such a device would need to be identified
26
     when plugged into a host computer, and would subsequently need to “operably
27
     connect” to the computer in order to work at all. The PCMCIA standard—which
28
                                               17              Case No. 8:16-cv-01790-JVS-AGR
           DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 22 of 27 Page ID
                                  #:6953



 1   SPEX has admitted teaches each of the steps involved in the claim when used with
 2   such a modular device—describes how that happens. Thus, the claim is obvious over
 3   SPEX’s admissions.
 4 III.    Claim 57 of the ’135 Patent Is Invalid in View of SPEX’s Admissions.
 5         Claim 57 is reproduced below, again with labeling to facilitate discussion:
 6
                  [57 pre] For use in a modular device adapted for
 7                communication with a host computing device, the modular
                  device comprising a security module that is adapted to enable
 8
                  one or more security operations to be performed on data and a
 9                target module that is adapted to enable a defined interaction
                  with the host computing device, a method comprising the steps
10
                  of:
11
12                [57a] communicating with the host computing device to
13                exchange data between the host computing device and the
                  modular device;
14
15
                  [57b] performing one or more security operations and the
16                defined interaction on the exchanged data;
17
18                [57c] mediating communication of the exchanged data between
                  the host computing device and the modular device so that the
19
                  exchanged data must first pass through the security module;
20                and
21
22                [57d] operably connecting the security module and/or the
                  target module to the host computing device in response to an
23                instruction from the host computing device.
24
25   SPEX has admitted that the preamble and first three steps (57a, 57b, and 57c) are in

26   the prior art through designated corporate testimony. The last step (57d) is identical

27   to the last step of claim 55, and is admitted to be in the prior art for the same reasons

28   discussed above. We turn to each limitation below.
                                               18             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 23 of 27 Page ID
                                  #:6954



 1         SPEX’s designated corporate witness testified under oath that SPEX knows that
 2   the nearly-identical corresponding claim 39 from the ’802 patent is invalid—meaning
 3   that SPEX knows that each and every element of claim 39 of the ’802 patent is known
 4   in the art. See Ex. 9 (Hakel v.3 Dep.), 31:3–5. This admission translates to the
 5   preamble and elements 57a, 57b, and 57c of claim 57 because, as SPEX’s designated
 6   witness also testified, these elements of claim 57 are substantively identical to the
 7   corresponding elements of claim 39 of the ’802 patent.
 8         The preamble of claim 57 is identical to the preamble of claim 55, each of
 9   which are in turn are substantively identical to the preambles of claims 38 and 39 of
10   the ’802 patent. Thus, all of the discussion above with respect to the preamble of
11   claim 55 applies here as well. SPEX’s corporate witness admitted the preambles were
12   substantively identical; Kingston’s expert testified that they were; and SPEX’s expert
13   offered no real rebuttal. The preamble of 57 is thus admitted to be in the prior art.
14         As to element 57a, SPEX’s corporate witness also testified that element 57a is
15   substantively identical to the corresponding element from claim 39 of the ’802 patent.
16   See Ex. 9 (Hakel v.3 Dep.), 71:22–72:4; 73:10–17. Dr. Villasenor concluded that
17   these limitations were substantively the same, as did SPEX’s own expert witness. See
18   Ex. 2 (Villasenor Rpt., Jan. 20, 2020), 13–14; Ex. 1 (Rhyne Inf. Rpt. (Mar. 23, 2018)),
19   ¶ 189. As SPEX has admitted that the corresponding element of claim 39 was known,
20   element 57a is admitted to be in the prior art.
21         Turning next to 57b, SPEX admitted the obvious—that 57b and 39b are
22   identical. Ex. 9 (Hakel v.3 Dep.), 74:14-17 (“Q. All right. Just so we can get it cleanly
23   on the record, element 39B of the ’802 patent is identical to claim 57B of the ’135
24   patent? A. Yeah.”). Coupled with SPEX’s admission that claim 39 is invalid, SPEX,
25   accordingly, admits this limitation was known in the prior art.
26         In regard to 57c, SPEX admitted that 57c and 39c differ in their “peripheral”
27   vs. “modular” language and, although there is one other minor linguistic difference
28
                                               19             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 24 of 27 Page ID
                                  #:6955



 1   between them, that difference is not “material,” because “it’s almost implied in [57c].”
 2   Ex. 9 (Hakel v.3 Dep.), 76:11-19 (“Q. … So what – what is one difference between
 3   39C and 57C? A. The – the – … [A.] Again, the differences I’m seeing here – one is
 4   the reference to a peripheral device versus the modular device, which we’ve talked
 5   about quite a bit.”); Ex. 9 (Hakel v.3 Dep.), 76:20-77:21 (“Q. … And are there any
 6   other differences? [A.] The other difference that I reference here, outside of the device
 7   is the additional descriptor about why it’s passing through that security module for
 8   the – the purpose of performing the one or more security operations, which is
 9   referenced in 39C; but the intent, I think, is very similar. Q. … So you’re referring
10   to the linguistic difference between – in 39C, quote, ‘means for performing the one
11   or more security operations’ and in 57C the, quote, ‘security module’? A. Yes. Yes.
12   Q. Does SPEX believe that linguistic difference is material? … [A.] I am not
13   technical. I, obviously, didn’t write the patent. … I am not technical. I did not write
14   them. But my interpretation is that is not a material difference because I would
15   think it’s almost implied in 57C as to what is happening.”). SPEX’s admission
16   comports with this Court’s order construing “security module” and “security means”
17   the same way. Dkt. 122 (Claim Construction Order), 25 (“The parties submit the
18   same proposed § 112(6) structures for the term ‘security module’ as the term ‘security
19   means.’ The Court adopts Defendants’ proposed structures for the same reasons
20   stated above with respect to ‘security means.’”). Coupled with SPEX’s admission
21   that claim 39 is invalid, SPEX, accordingly, admits this element was in the prior art.
22         Element 57d is identical to element 55c discussed above. Accordingly, it was
23   in the prior art as explained above. Kingston incorporates that discussion herein. And
24   as discussed previously, a person of skill in the art would recognize that all of these
25   admitted prior art elements should be used together. The preamble describes a now-
26   admitted prior art device which connects to a host computer to perform security
27   operations. That device would undoubtedly need to share information with the
28
                                               20             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 25 of 27 Page ID
                                  #:6956



 1   computer in order to perform security operations, and would undoubtedly need to
 2   “operably connect” in order to do so. And, to enforce security, the device would also
 3   need to ensure that data actually passes through the hardware used to perform that
 4   security. Thus, a person of skill in the art would find claim 57 obvious over SPEX’s
 5   admissions.
 6 IV.     At Minimum, the Court Should Direct the Jury to Find that Elements
           SPEX Has Admitted to Be in the Prior Art Are in the Prior Art.
 7
           As discussed above, summary judgment of invalidity is warranted. However,
 8
     Kingston specifically requests that, to the extent the Court is not willing to grant it the
 9
     full relief requested, the Court should enter an order establishing that each of the
10
     limitations of claims 55 and 57 of the ’135 patent are known in the prior art as, based
11
     on SPEX’s admissions, this cannot be seriously disputed. See Fed. R. Civ. P. 56(g).
12
                                         CONCLUSION
13
           In sum, based on the obvious similarities between asserted claims 55 and 57 of
14
     the ’135 patent and the admittedly-invalid claims 38 and 39 of the ’802 patent, and
15
     SPEX’s related admissions, claims 55 and 57 of the ’135 patent should be held
16
     invalid.   Thus, Kingston respectfully requests the Court grant partial summary
17
     judgment of invalidity of claims 55 and 57 of the ’135 patent.
18
19
20
21
22
23
24
25
26
27
28
                                                21             Case No. 8:16-cv-01790-JVS-AGR
            DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 26 of 27 Page ID
                                  #:6957



 1                                     Respectfully Submitted,

 2   Dated: March 13, 2020             FISH & RICHARDSON P.C.
 3                                     By: /s/ Oliver J. Richards
                                           David M. Hoffman (pro hac vice)
 4                                         hoffman@fr.com
 5                                         David Morris (pro hac vice)
                                           dmorris@fr.com
 6                                         111 Congress Ave., Suite 810
 7                                         Austin, TX 78701
                                           Tel: (512) 472-5070
 8                                         Fax: (512) 320-8935
 9                                           Joanna M. Fuller (SBN 266406)
10                                           jfuller@fr.com
                                             633 W. 5th Street, 26th Floor
11                                           Los Angeles, CA 90071
12                                           Tel: (213) 533-4240
                                             Fax: (858) 678-5099
13
                                             Oliver J. Richards (SBN 310972)
14                                           orichards@fr.com
15                                           12390 El Camino Real
                                             San Diego, CA 92130
16                                           Tel: 858-678-4715
17                                           Fax: 858-678-5099

18                                     LAW OFFICE OF S.J. CHRISTINE YANG
19                                           Christine Yang (SBN 102048)
                                             chrisyang@sjclawpc.com
20                                           Victoria Hao (pro hac vice)
21                                           vhao@sjclawpc.com
                                             17220 Newhope Street, Suite 101-102
22                                           Fountain Valley, CA 92708
23                                           Tel.: (714) 641-4022
                                             Fax: (714) 641-2082
24
                                       Attorneys for Defendants
25
                                       Kingston Technology Corporation, Kingston
26                                     Digital, Inc., and Kingston Technology
27                                     Company, Inc.

28
                                        22           Case No. 8:16-cv-01790-JVS-AGR
          DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
Case 8:16-cv-01790-JVS-AGR Document 237-1 Filed 03/13/20 Page 27 of 27 Page ID
                                  #:6958



 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on March 13, 2020 to all counsel of record who
 4   are deemed to have consented to electronic service via the Court’s CM/ECF system.
 5   Any other counsel of record will be served by electronic mail and regular mail.
 6
                                              /s/ Oliver J. Richards
 7                                            Oliver J. Richards
                                              orichards@fr.com
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             23            Case No. 8:16-cv-01790-JVS-AGR
           DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT OF INVALIDITY
